DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a division of application no. 15/994,599 now U.S. Patent 10/922,583 which further claims the benefit of application no. 62/537,311 filed 07/26/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/22 was filed after the mailing date of the Notice of Allowance on 03/02/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The claims are still seen as allowable as per the reasons of allowance as per the Notice of Allowance of 03/17/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/28/22